Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, said claim recites a “vdaemon”. “vdaemon” is not a term of art; for example, a search for the term in the US, EPO, JPO, CN, etc. patent databases return only one result denoting use of this term – applicant’s present patent application. In the present application, the term is never used in the specification, and only appears in claim 12. Thus it is unclear what the intended scope is for the term “vdaemon”, and how it might differ from a “daemon” (which is a term of art).	In order to perform a complete examination, “vdameon” is being interpreted to be commensurate in scope with a “daemon”, a term which commonly refers to a background process in a computing environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US-11240146-B2) in view of Mestery (US-10764244-B1).
	Regarding claim 1, Farnham shows an integrated management method to manage a service mesh data plane over a network fabric, the method comprising:	determining at least one service mesh data plane policy for a microservice of a service mesh (col. 3 lines 47-56); and	sending, over the network fabric, the at least one service mesh data plane policy (col. 3 lines 47-56) to a virtual router (col. 3 lines 20-21 and lines 43-46, col. 15 lines 11-15) associated with the microservice (col. 3 lines 31-32) based at least in part on connectivity information maintained (col. 4 lines 32-40).	Farnham does not show a network fabric control plane manager of a configuration manager.	Mestery shows network fabric control plane manager of a configuration manager (col. 5 lines 4 – 9  and lines 60-64, discussing a centralized controller in a network fabric, and col. 6 lines 5-17 discussing the controller’s operation in the fabric control plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the configuration manager of Mestery in the networking disclosure of Farnham in order to simplify network management through via centralized control infrastructure. 
	Regarding claim 2, Farnham in view of Mestery further show wherein:	the microservice is a first instantiation of the microservice and the virtual router is a first virtual router (Farnham, col. 2 lines 43-46, col. 4 lines 6-11); and 	the method further comprises sending the at least one service mesh (col. 5 lines 62-64) data plane policy to a second virtual router (Farnham, col. 5 lines 51-52 and col. 6 lines 2-3) associated with a second instantiation of the microservice (Farnham, col. 3 lines 53-56) based at least in part on the connectivity information maintained (Farnham, col. 5 lines 13-16) by the network fabric control plane manager (Mestery, col. 6 lines 5-17).
	Regarding claim 3, Farnham in view of Mestery further show wherein:	sending the at least one service mesh data plane policy to the virtual router includes sending the at least one service mesh data plane policy to a service mesh data plane (Mestery, coll. 6 lines 5-17) edge proxy (Farnham, col. 9 lines 17-19, col. 9 lines 56-58, col. 14 lines 51-56) of the virtual router (Farnham, col. 2 lines 43-46, col. 4 lines 6-11).
	Regarding claim 4, the above combination further show wherein:	sending the at least one service mesh data plane policy to the virtual router includes sending the at least one service mesh data plane policy (Mestery, col. 6 lines 5-17) from the configuration manager to the virtual router (Farnham, col. 2 lines 43-46, col. 4 lines 6-11).	The above combination does not show utilization of a secure transport layer tunnel.	Mestery shows utilization secure transport layer tunnel (col. 16 lines 16-28, discussing an encrypted tunnel established using ICE; ICE utilizes one of TCP or UDP, e.g., which are transport layer protocols).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination of Farnham in view of Mestery with the secure tunnel of Mestery in order to ensure secure communications in the resultant networking environment, thus improving confidentiality and data integrity.
	Regarding claim 5, the above combination further show sending network fabric control plane information over from the configuration manager (Mestery, col. 6 lines 5-17) to the virtual router (Farnham, col. 2 lines 43-46, col. 4 lines 6-11).	The above combination does not show utilization of a secure transport layer tunnel.	Mestery shows utilization secure transport layer tunnel (col. 16 lines 16-28, discussing an encrypted tunnel established using ICE; ICE utilizes one of TCP or UDP, e.g., which are transport layer protocols).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination of Farnham in view of Mestery with the secure tunnel of Mestery in order to ensure secure communications in the resultant networking environment, thus improving confidentiality and data integrity.
	Regarding claim 14, Farnham shows a configuration manager, comprising: 	one or more processors (col. 21 lines 37 - 49); and 	one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (col. 21 lines 37 – 49), cause the one or more processors to perform operations of determining at least one service mesh data plane policy for a microservice of a service mesh (col. 3 lines 47-56); and	sending, over the network fabric, the at least one service mesh data plane policy (col. 3 lines 47-56) to a virtual router (col. 3 lines 20-21 and lines 43-46, col. 15 lines 11-15) associated with the microservice (col. 3 lines 31-32) based at least in part on connectivity information maintained (col. 4 lines 32-40).
	Farnham does not show a network fabric control plane manager of a configuration manager.	Mestery shows network fabric control plane manager of a configuration manager (col. 5 lines 4 – 9  and lines 60-64, discussing a centralized controller in a network fabric, and col. 6 lines 5-17 discussing the controller’s operation in the fabric control plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the configuration manager of Mestery in the networking disclosure of Farnham in order to simplify network management through via centralized control infrastructure. 

	Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 3.
Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 4.
Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 5.
		
Claim 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham in view of Mestery, as applied to claims 1 and 14 above, further in view of Palladino (US-11171842-B2)
	Regarding claim 6, the above combination shows claim 1.	The above combination does not show use of an application programming interface.	Mestery shows use of an application programming interface (col. 4 lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the API use of Mestery in order to streamline and simplify network configuration and management via the access techniques enabled by an API.
	Farnham in view of Mestery as combined above do not show by a service mesh manager of the configuration manager, receiving an indication of a mesh connector policies configuration via information exposed by the configuration manager; and 	wherein the service mesh manager determines the at least one service mesh data plane policy based at least in part on the indication.	Palladino shows  by a service mesh manager (Fig. 7, col. 9 lines 55-57) of the configuration manager, receiving an indication of a mesh connector policies configuration via information exposed by the configuration manager (where a “control plane core” (col. 10 lines 55-56) provides and configures both “service management” (col. 10 lines 60-67) and “service mesh” control (col. 9 lines 55-58); see also col. 10 lines 52-67)); and 	wherein the service mesh manager determines the at least one service mesh data plane policy based at least in part on the indication (col. 10 lines 52-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preceding combination to modify the network management teachings of Farnham in view of Mestery with the configuration techniques of Palladino in order to simplify user interaction with the control and data plane configuration via Pallandino’s control plane core and UI system (Pallandino, col. 10 lines 52 – 62).
	Regarding claim 7, The above combination does not show use of an application programming interface.	Mestery shows use of an application programming interface (col. 4 lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the API use of Mestery in order to streamline and simplify network configuration and management via the access techniques enabled by an API.
	Farnham in view of Mestery as combined above do not show by the network fabric control plane manager, receiving an indication of network fabric connectivity policy configuration information exposed by the configuration manager; and 	wherein the network fabric control plane manager determines the connectivity information based at least in part on the indication of network fabric connectivity policy configuration.	Palladino shows by the network fabric control plane manager, receiving an indication of network fabric connectivity policy configuration information exposed by the configuration manager (col. 10 lines 52-67); and 	wherein the network fabric control plane manager determines the connectivity information based at least in part on the indication of network fabric connectivity policy configuration (col. 10 lines 1-2, lines 49-51 and line 66 discussing “route table specifications”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preceding combination to modify the network management teachings of Farnham in view of Mestery with the configuration techniques of Palladino in order to simplify user interaction with the control and data plane configuration via Pallandino’s control plane core and UI system (Pallandino, col. 10 lines 52 – 62).
Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 6.
Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Farnham in view of Mestery, as applied to claim 1 above, further in view of Li (Li, Wubin, et al. "Service mesh: Challenges, state of the art, and future research opportunities." 2019 IEEE International Conference on Service-Oriented System Engineering (SOSE). IEEE. (Year: 2019)).
	Regarding claim 8, Farnham in view of Mestery show by a data plane of the microservice (Farnham, col. 1 lines 19-22), receiving the at least one service mesh data plane policy (Farnham, col. 1 lines 38-44 and col. 3 lines 47-56), a virtual router associated with the microservice (Farnham, col. 3 lines 20-21 and lines 43-46, col. 15 lines 11-13); and 	configuring the microservice data plane based at least in part on the at least one service mesh data plane policy (Farnham, col. 1 lines 49-54, col 5 lines 13-16).	Farnham in view of Mestery, while supporting communications the virtual router-based network (Farnham, col. 20 line 51 – col. 21 line 6), do not show where the communications are between the virtual routers themselves.	Li shows communications between virtual routers (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking teachings of Farnham in view of Mestery, including the provisioning of policy and control information, with the virtual router communication illustrated by Li in order to enable policy distribution via the network connections supported by the virtual routers, improving network resiliency and ensuring the most optimal available networking path is utilized.

Claim 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham in view of Li.
	Regarding claim 9, Farnham shows a method of configuring a microservice of a cloud-native application, comprising:	by a data plane of the microservice (col. 1 lines 19-22), receiving at least one service mesh data plane policy (col. 1 lines 38-44 and col. 3 lines 47-56), a virtual router associated with the microservice (col. 3 lines 20-21 and lines 43-46, col. 15 lines 11-13); and 	configuring the microservice data plane based at least in part on the at least one service mesh data plane policy (col. 1 lines 49-54, col 5 lines 13-16).	Farnham, while supporting communications the virtual router-based network (Farnham, col. 20 line 51 – col. 21 line 6), does not show where the communications are between the virtual routers themselves.	Li shows communications between virtual routers (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking teachings of Farnham, including the provisioning of policy and control information, with the virtual router communication illustrated by Li in order to enable policy distribution via the network connections supported by the virtual routers, improving network resiliency and ensuring the most optimal available networking path is utilized.
	Regarding claim 13, Farnham in view of Li further show operating the data plane of the microservice based at least in part on the at least one service mesh data plane policy (Farnham, col. 3 lines 47-56).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham in view of Li, as applied to claim 9 above, further in view of Malik (Malki, Amine El, and Uwe Zdun. "Guiding architectural decision making on service mesh based microservice architectures." European Conference on Software Architecture. Springer, Cham. (Year: 2019)).
	Regarding claim 10, Farnham in view of Li show wherein receiving the at least one service mesh data plane policy (Farnham, col. 1 lines 38-44 and col. 3 lines 47-56) from (Li, Fig. 1) the virtual router (Farnham, col. 3 lines 20-21 and lines 43-46, col. 15 lines 11-13) includes receiving the at least one service mesh data plane policy from a service mesh data plane of the virtual router (Farnham, col. 1 lines 38-44 and col. 3 lines 47-56).	Farnham in view of Li do not show reception from a front service mesh data plane.	Malik shows policy distributed via a front service mesh data plane (Sections 4.2 – 4.3, discussing a “front proxy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Farnham in view of Li with the front proxy of Malik in order to increase the policy management and deployment options available, improving implementation flexibility (Malik, Section 4.3).
	Regarding claim 11, Farnham in view of Li show claim 9, including receiving the at least one service mesh data plane policy from the virtual router includes receiving the at least one service mesh data plane policy over a connection between the virtual router and a data plane proxy associated with the service (Farnham, col. 3 lines 47-56).
	Farnham in view of Li do not show use of a transport layer connection.	Malik shows use of a transport layer connection (pg. 14, under Security-Related Decision, discussing the use of TLS (i.e., Transport Layer Security)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Farnham in view of Li with the security transport layer communications of Malik in order to avoid exposing the resultant service mesh to “malicious traffic and manipulation” (Malik, pg. 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farnham in view of Li, as applied to claim 9 above, further in view of Malik and KS (US-20210112011-A1).
	Regarding claim 12, Farnham in view of Li show receiving the at least one service mesh data plane policy from the virtual router includes a data plane proxy associated with the service (Farnham, col. 3 lines 47-56 discussing “service proxies”) receiving the at least one service mesh data plane policy over a transport layer connection with the virtual router (Farnham, col. 3 lines 47-56).	Farnham in view of Li do not show use of a transport layer connection.	Malik shows use of a transport layer connection (pg. 14, under Security-Related Decision, discussing the use of TLS (i.e., Transport Layer Security)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Farnham in view of Li with the security transport layer communications of Malik in order to avoid exposing the resultant service mesh to “malicious traffic and manipulation” (Malik, pg. 4).
	Farnham in view of Li do not show use of a vdaemon. 	KS shows use of a daemon ([53-54]) see comments regarding claim interpretation under the 35 USC 112 rejections).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Farnham in view of Li and Malik with KS’s use of daemons in order to simplify system operation through the use of background processes, thus utilizing daemons in the way they were intended and following computing norms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such art includes:	Hussain (Hussain, Fatima, et al. "Intelligent service mesh framework for api security and management." 2019 IEEE 10th Annual Information Technology, Electronics and Mobile Communication Conference (IEMCON). IEEE. (Year: 2019)) and 	Jouin (Jouin, Lionel. "Network Service Mesh Solving Cloud Native IMS Networking Needs.". July (Year: 2020)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442